PER CURIAM.
We affirm the Education Practices Commission’s revocation of the appellant’s teaching certificate, in that the revocation is supported by competent substantial evidence which the administrative law judge could find to be clear and convincing proof of the alleged misconduct. However, while the appealed order recites that the Commission adopted paragraphs one through thirty-six of the recommended order, the *103appellee acknowledges that this is an error as the Commission actually voted to adopt paragraphs three through thirty-one. We therefore remand the case so that the - Commission may enter a corrected order.
JOANOS, ALLEN and KAHN, JJ., CONCUR.